                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF RHODE ISLAND


NOEL D.E. DANDY                                           :
                                                          :
v.                                                        :          C.A. No. 18-00647-WES
                                                          :
TRAVELERS AID HOUSING,                                    :
LP, et al.


                                      MEMORANDUM AND ORDER


         Pending before me for determination is Plaintiff’s Motion to Proceed In Forma Pauperis

(“IFP”) pursuant to 28 U.S.C. § 1915. (ECF Doc. No. 2). On November 30, 2018, Plaintiff filed

a pro se Complaint consisting of over 50 pages and over 300 paragraphs, and accompanied by

additional exhibits exceeding 200 pages. He has also filed a Motion (ECF Doc. No. 3) seeking

relief from a civil judgment of eviction for non-payment of rent entered against him in state court

on November 26, 2018. See Travelers Aid Housing, LP v. Dandy, 6CA-2018-13227 (Sixth Div.,

R.I. Dist. Court).1

         Plaintiff’s pro se filings are lengthy, confusing and purport to outline a course of events

going back several years. His Complaint contains a significant amount of immaterial and

impertinent information. In addition, his Civil Cover Sheet is indecipherable and offers no clear

insight as to the bases of Plaintiff’s claims. (See ECF Doc. No. 1-5). Plaintiff claims that he was

denied proper housing by Defendant and that he was injured on its property. (ECF Doc. No. 1 at



     1
          Such Motion is an impermissible attempt by Plaintiff to challenge a state court judgment in federal court and
thus it is barred by the Rooker-Feldman doctrine. See District of Columbia Court of Appeals v. Feldman, 460 U.S.
462, 482 (1983); and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-416 (1923). The Rooker-Feldman doctrine
limits federal court jurisdiction over claims, such as Plaintiff’s Motion, “brought by state-court losers complaining of
injuries caused by state-court judgments rendered before the federal district court proceedings commenced and
inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 284 (2005).
p. 1). However, his Complaint as drafted fails to comply with Rule 8 of the Federal Rules of Civil

Procedure. Rule 8(a) requires that a complaint contain a “short and plain statement” of (1) the

grounds for this Court’s jurisdiction; (2) the claim showing that the individual is legally entitled to

relief; and (3) the relief sought. Because Plaintiff is seeking to proceed IFP without payment of

the $400.00 civil case filing fee, the Court is required to preliminarily review his Complaint under

28 U.S.C. § 1915(e)(2) and to dismiss it if it is “frivolous or malicious” or “fails to state a claim

on which relief may be granted.” Since Plaintiff’s Complaint is lengthy, confusing and fails to

comply with Rule 8, the Court is unable to undertake the preliminary review required by 28 U.S.C.

§ 1915(e)(2). Accordingly, Plaintiff is ORDERED to file an Amended Complaint on or before

December 31, 2018 which complies with Rule 8’s “short and plain statement” requirement and

allows the Court to understand the legal and factual bases for Plaintiff’s claims and to determine

if the Complaint should proceed after review under 28 U.S.C. § 1915(e)(2). Failure of Plaintiff to

file an Amended Complaint which complies with Rule 8 as ORDERED herein will result in a

recommendation to Chief Judge Smith that Plaintiff’s IFP Motion be DENIED and this pending

Complaint DISMISSED without prejudice.


SO ORDERED



 /s/ Lincoln D. Almond
LINCOLN D. ALMOND
United States Magistrate Judge
December 4, 2018




                                                 -2-
